t c memo united_states tax_court paul edward vokovan petitioner v commissioner of internal revenue respondent docket no filed date paul edward vokovan pro_se david l zoss for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for consideration are whether petitioner is entitled to a deduction for a personal_exemption for a dependent_child under sec_151 and whether petitioner is entitled to a child_tax_credit under sec_24 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are incorporated in our findings by this reference petitioner resided in minnesota when he filed the petition petitioner and jennifer lynne sjoblom ms vokovan married in in they had a daughter j f v and in they had a son e_p v in petitioner and ms vokovan divorced the divorce decree ordered that petitioner and ms vokovan would have joint legal custody of the children and she would have physical custody of the children the divorce decree also ordered petitioner to pay child_support after the divorce decree was finalized petitioner asked ms vokovan to sign a document so that he could claim one of their children as a dependent on his federal_income_tax returns for tax_year and applicable years thereafter ms vokovan signed the document but did not retain a copy of it petitioner claim sec_1the court refers to minor children by their initials see rule a that he attached an original form_8332 release of claim to exemption for child by custodial_parent signed by ms vokovan to his federal_income_tax return petitioner has not produced a copy of the signed form_8332 efforts to recover petitioner’s federal_income_tax return along with form_8332 from the internal_revenue_service have been unsuccessful ms vokovan claimed dependency_exemption deductions for their daughter j f v on her and federal_income_tax returns for tax years and each year thereafter ms vokovan claimed dependency_exemption deductions for both of their children on his federal_income_tax return and for each tax_year thereafter petitioner claimed a dependency_exemption deduction for their son e_p v in petitioner and ms vokovan had joint legal custody of their son and daughter and she continued to have physical custody of the children petitioner timely filed his federal_income_tax return claiming a dollar_figure dependency_exemption deduction for his son and a dollar_figure child_tax_credit on her return ms vokovan claimed dependency_exemption deductions for both their son and daughter petitioner did not include a signed form_8332 or any other documentation signed by ms vokovan with his federal_income_tax return on date respondent sent petitioner a statutory_notice_of_deficiency disallowing his claimed dependency_exemption deduction and child_tax_credit for and determining a dollar_figure tax_deficiency opinion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner does not argue or provide evidence that the conditions of sec_7491 are fully satisfied therefore the burden_of_proof remains on petitioner ii dependency_exemption deduction an individual is allowed a deduction for exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec_152 defines the term dependent to include a qualifying_child generally a qualifying_child must i bear a specified relationship to the taxpayer eg be a child of the taxpayer ii have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year iii meet certain age requirements and iv not have provided over one-half of such individual’s own support for the taxable_year at issue sec_152 there is no dispute that petitioner’s children did not share the same principal_place_of_abode as petitioner for any period during his taxable_year sec_152 provides a special rule for divorced or legally_separated parents which permits a noncustodial_parent under certain circumstances a dependency_exemption deduction for a child see sec_152 espinoza v commissioner tcmemo_2011_108 sec_1_152-4t a q a-2 temporary 2for purposes of sec_152 the custodial_parent is the parent having custody of the child for the greater portion of the calendar_year sec_152 the noncustodial_parent is conversely the parent without custody of the child for the greater portion of the calendar_year sec_152 petitioner is the noncustodial_parent of his children because ms vokovan had physical custody of the children see sec_1_152-4 income_tax regs income_tax regs fed reg date as relevant to this case sec_152 allows the noncustodial_parent a dependency_exemption deduction for a child if a the custodial_parent signs a written declaration in such a manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the declaration required by sec_152 must be made on either form_8332 or on a statement conforming to the substance of that form see armstrong v commissioner t c __ __ slip op pincite date sec_1_152-4t a q a-3 temporary income_tax regs supra form_8332 requires a taxpayer to furnish the name of each child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released see 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs supra petitioner argues that he attached a signed form_8332 to his federal_income_tax return for which entitled him to a dependency_exemption deduction for his son e_p v through petitioner has been unable to find a copy of the signed form_8332 or a copy of his federal_income_tax return in his personal records or to obtain either from the internal_revenue_service petitioner does have an unsigned copy of form_8332 however the signature of the custodial_parent is a requirement of form_8332 and the unsigned copy is invalid see miller v commissioner t c pincite moody v commissioner tcmemo_2012_ at petitioner stipulated that he did not attach a signed form_8332 to his federal_income_tax return if petitioner did not attach a signed form_8332 or a statement conforming to the substance of form_8332 he did not satisfy sec_152 and the prior existence of a form_8332 is immaterial petitioner needed to attach a copy of a signed form_8332 or a statement conforming to the substance of form_8332 every year to his tax_return or he is not entitled to the exemption deduction see chamberlain v commissioner tcmemo_2007_178 slip op pincite petitioner argues that his divorce decree entitles him to dependency_exemption deductions for both of his children in alternating years however the divorce decree provided does not make any mention of his right to dependency_exemption deductions when asked why the divorce decree is silent with regard to his right to dependency_exemption deductions petitioner stated that he thought the dependency_exemption information was in a draft a court order that has been signed by the custodial_parent may satisfy sec_152 as the noncustodial parent’s declaration if the document conform s to the substance of form_8332 see armstrong v commissioner t c at __ slip op pincite the divorce decree provided does not conform to the substance of form_8332 the divorce decree does not provide any information regarding petitioner’s right to dependency_exemption deductions nor is it signed by either petitioner or ms vokovan an unsigned divorce decree is insufficient to transfer a dependency_exemption see himes v commissioner tcmemo_2010_97 slip op pincite see also neal v commissioner tcmemo_1999_97 slip op pincite furthermore the requirements of sec_152 must be met regardless of the wording of the divorce decree see 114_tc_184 petitioner argues that p recedence has been established for tax years by both myself and my ex-wife we each claimed one child for exemption purposes i also set precedence for tax years by claiming only my son for exemption purposes however establishing precedence does not matter petitioner failed to produce any credible_evidence to prove that he met the requirements of sec_152 petitioner failed to produce a signed form_8332 or a statement conforming to the substance of form_8332 which may include a signed divorce decree if all of the requirements of sec_152 are met therefore petitioner is not entitled to a dependency_exemption deduction for either of his children for tax_year iii child_tax_credit a taxpayer is entitled to a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained age sec_24 we have determined that neither j f v nor e_p v is a qualifying_child of petitioner for his taxable_year under either sec_152 because neither child had the same principal_place_of_abode as petitioner for more than one-half of the taxable_year or under the exception in sec_152 it follows that petitioner is not entitled to a child_tax_credit for either child see espinoza v commissioner tcmemo_2011_108 accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
